The part of the charge complained of in ground 9 of the motion for new trial and in grounds 4 and 5 of *Page 567 
the motion for rehearing was in effect taken from 1 C. J. 495, § 278. We think the principle announced therein is sound, and when the judge so charged he did not commit reversible error. The instant case is distinguishable from New York Life Ins. Co. v.Ittner, 59 Ga. App. 89 (200 S.E. 522), cited by the defendant.
It is contended that Travelers Ins. Co. v. Wyness,
107 Ga. 584 (supra), is different on its facts and is therefore not controlling in the instant case. It is true that the facts may be somewhat different; however, the principle of law is the same and this contention is not meritorious.
The cases of North Carolina Mutual Life Ins. Co. v. Evans,
38 Ga. App. 178 (143 S.E. 449); Meister v. General Accident, Fire  Life Assurance Cor., 92 Ore. 96 (179 P. 913, 4 A.L.R. 718), and other cases cited as controlling of ground 18 of the motion for new trial are distinguishable from the instant case. In those cases the uncontradicted evidence showed that the insured was killed as a result of his unlawful assault upon the killer, and the beneficiary could not recover since the cause of death clearly came within an exception in the policy of insurance. Here the evidence was conflicting.
Rehearing denied. Broyles, C. J., and Guerry, J., concur.